Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (17)(b)(i) A n n u a l R e p o r t S e p t e m b e r 3 0 , 2 0 0 7 EATON VANCE MUNICIPALS TRUST California Florida Massachusetts Mississippi New York Ohio Rhode Island West Virginia IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Policy periodically for changes by accessing the link on our homepage: www.eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy only applies to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/ broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio (if applicable) will file a schedule of its portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Mun i c i pals Funds a s o f S e p t e m b e r 3 0 , 2 0 0 7 T A B L E O F C O N T E N T S Management's Discussion of Fund Performance 2 Morningstar Ratings TM 3 Performance Information and Portfolio Composition Cal i forn i a 4 Flor i da 6 Massachusetts 8 M i ss i ss i pp i 10 New York 12 Oh i o 14 Rhode Island 16 West V i rg i n i a 18 Fund Expenses 20 Financial Statements 25 Federal Tax Information. 97 Board of Trustees' Annual Approval of the Investment Advisory Agreements 98 Management and Organization 101 1 Eaton Vance Mun i c i pals Funds a s o f S e p t e m b e r 3 0 , 2 0 0 7 M A N A G E M E N T ' S D I S C U S S I O N O F F U N D P E R F O R M A N C E The i nvestment object i ve of each Eaton Vance Mun i c i pals Fund (the "Fund" or "Funds") i s to prov i de current i ncome exempt from regular federal i ncome tax and part i cular state or local i ncome or other taxes, as appl i cable . The Funds pr i mar i ly i nvest i n i nvestment-grade mun i c i pal obl i gat i ons but may also i nvest i n lower-rated obl i gat i ons . Economic and Market Conditions Th i rd quarter econom i c growth rose 3
